DEITS, J.
Claimant has filed a petition for review, which we treat as a petition for reconsideration. ORAP 10.10. In our opinion, Krajacic v. Blazing Orchards, 84 Or App 127, 733 P2d 113 (1987), we said:
“[The doctor’s] statement that claimant’s injury is permanent only indicates a waxing and waning of symptoms of the chronic condition for which he had received an award.”
We grant reconsideration only to correct a factual error. Petitioner correctly points out that he had not received an award on his claim. As noted in our opinion, 84 Or App at 131, the claim was classified as nondisabling. We still hold that claimant did not perfect' his aggravation claim within the statutory period.
Reconsideration allowed; former opinion modified and adhered to as modified.